internal_revenue_service control nos legend taxpayer a taxpayer b taxpayer c taxpayer d bank e taxpayer taxpayer g taxpayer h taxpayer taxpayer j date date date date date date state w ira xk trust y subtrust 2z department of the treasury washington dc person to contact telephone number refer reply to op ep t date aug j999 ladies and gentlemen this is in response to the letter submitted on your behalf by your authorized representative as supplemented by correspondence dated ’ in which you through your authorized representative request several letter rulings under sec_401 the internal_revenue_code representations support your ruling_request the following facts and and ' of taxpayer a whose date of birth was date died testate on date prior to attaining his required_beginning_date at that term is defined in sec_401 code his two children taxpayers c and d taxpayer a was survived by his wife taxpayer b of the and section b is the trustee of ira x at the time of his death taxpayer a owned ira x of ira x if the grantor dies prior to reaching his e provides that code sec_401 required_beginning_date trustee at the beneficiary’s direction shall distribute the balance of the grantor’s interest to the beneficiary over the life expectancy of the beneficiary commencing no of the calendar_year following the later than december calendar_year in which the grantor dies then the ira bank on date taxpayer a executed trust y on date taxpayer a amended and restated trust y trustee of trust y trust y becomes irrevocable at the death of taxpayer - a bank e has received a copy of trust y paragraph of trust y provides that bank e a co- is on date taxpayer a named trust y as the primary beneficiary of his ira x paragraph sec_4a 4a and 4a of trust y provide for i and j specific bequests to several individuals taxpayers b h bequests disclaimed by beneficiaries thereof has been funded with assets other than ira x c and j have disclaimed said each of these bequests to the extent not taxpayers h i d article of trust y sets up subtrust z a i trust for the lifetime support of taxpayer f taxpayer a's of trust y provides that dollar_figure is paragraph to be held in aa be the thus ira x ira x on date which date was within nine the balance of this support_trust was to mother distributed to taxpayer g taxpayer a‘ss brother at death of taxpayer f date taxpayers f and g disclaimed their interests in the the support_trust referenced proceeds of immediately above was funded with assets other than the assets of of trust provides that the months of paragraph a ii in equal shares be apportioned equally of be distributed outright be held for the life of each respective the income generated by the amounts held in as necessary remainder of the trust estate is between taxpayers c and d taxpayer a‘s children each beneficiary's equal share is and free of trust to said beneficiary and in trust_beneficiary trust may be distributed to taxpayers c and d or advisable to provide for their proper support maintenance or education be distributed to provide for the support maintenance of education of taxpayers cc and d emergency or other nonrecurring needs of taxpayers c and d or their children of taxpayer d business opportunity were alive at date to permit either taxpayer c several children of taxpayers c and d additionally trust principal may to meet to enter a profession or or their children or to take advantage of to or to to is a paragraph e that upon the death of of trust y provides a descendant of taxpayer a's in pertinent the trust estate is being held in trust part for whom a share of which share consists of under paragraph article interest in retirement benefits descendant shall have the right to dispose_of his her interest by will or codicil provided that the descendant may one or more of only dispose_of his her interest in favor of the descendant’s own descendants including iras said an - of trust y provides paragraph b the the remaining income and either one-half or all be distributed to existing principal of trust y beneficiary of trust y excluding taxpayers c and d said beneficiary reaches certain age s of to is in short that a when of trust y provides that no gift or paragraph or any other bequest under article 4a paragraph a i provision of this trust to persons other than children of their descendants and trusts for their benefit may be funded by distributions of retirement benefits as the trustor and distributions of retirement defined in paragraph benefits shall be used to fund only gifts_and_bequests to trustor's children their descendants and trusts for their benefits sic under paragraph a ii on date distributions from ira x began to the beneficiaries of trust y be made to taxpayers c and d over the life expectancy of taxpayer c two balance as of date distributions for were based on the ira x account the older of the taxpayers c and d taxpayer a‘s children and the beneficiaries of trust y who are entitled to receive ira x distributions intend to divide their ira x interest into two separate ira sub-accounts one holding taxpayer c's interest and the other holding taxpayer d's interest based on the above information you through your authorized representative request the following letter rulings of sec_1 a -1 of the trust y satisfies the requirements of question and answer d-s a proposed income_tax regulations so that taxpayer a's two children taxpayers c and d beneficiaries of trust y with respect to trust y‘s interest in ira x ira x for purposes of determining beneficiaries of the distribution period under sec_401 a b iii may be considered designated of the code the payout period elected with respect to distributions from ira x respect to distributions from ira x pursuant to q a c-4 c of the proposed_regulations is effective with taxpayer a’s children taxpayers c and d their descendants living at the time of taxpayer a's death interest in ira x and are the sole individuals who life expectancies need to be considered for purposes of determining who is the code sec_401 a designated_beneficiary of are the beneficiaries of trust y's ira x and an effective election has been made for distribution of the ira x benefits over a period measured by the life expectancy of taxpayer cc the shortest of the life expectancies of taxpayers c and d and their descendants two sub-accounts one holding the ira x benefit ono payable to taxpayer c and the other holding the set ira x benefit payable to taxpayer d up after both the year of taxpayer a‘s death and the following year have passed without such setting up resulting in immediate distributions to either bank e or taxpayer s c and d may be and for purposes of satisfying the minimum_required_distribution rules of code sec_401 made applicable to iras pursuant to code sec_408 distributions from the two sub-accounts containing the ira x benefits payable to taxpayers and their descendants may be distributed c and d based on the life expectancy of taxpayer c eldest beneficiary which life expectancy may be determined under the tables found at sec_1 of the income_tax regulations the with respect to your ruling requests sec_401 a a constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee- of the code provides that a_trust shall not i will be distributed to such employee not later than the required_beginning_date or ii in accordance with will be distributed beginning not later than the required_beginning_date regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 c for purposes of this paragraph the term required_beginning_date means april calendar_year in which the employee attains age the calendar_year following the of the code provides that of sec_401 a b ii cf the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan provides that before the distribution of the employee’s interest has begun the entire_interest in accordance with subparagraph a ii of the employee will be distributed within years after the death of such employee an employee dies if sec_1 a -1 of the proposed_regulations q a in order to satisfy the five-year rule c-2 provides that in sec_401 b ii must be distributed as which contains the fifth anniversary of the date of the employee’s death of december of the calendar_year the employee’s entire_interest sec_401 b iii of the code provides an exception to the above referenced 5-year rule exception any portion of an employee’s interest payable to a designated_beneficiary which is accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary may be distributed beginning not later than year after the date of the employee’s death or such later date as the secretary may by regulations prescribe to be distributed in under the so sec_1 a -1 of the proposed_regulations q a that for purposes of d-4 provides in relevant part calculating the distribution period described in sec_401 a b iii be determined as of the employee’s date of death the date of the employee’s death there is no designated_beneficiary under the plan with respect to that employee distribution must be made in accordance with the five-year rule in sec_401 a b ii the designated_beneficiary will iv if or as of sec_1 a -1 of the proposed_regulations q a in order to satisfy the exception to c-3 a provides that the five-year rule for nonspouse beneficiaries distributions must commence on or before december calendar_year immediately following the calendar_year in which the employee died of the distribution of the entire remaining benefit if employee’s date of death an individual is designated as a beneficiary in addition to the employee’s surviving_spouse this rule also applies to the of the as sec_1 a -1 of the proposed_regulations q a c-4 c provides that a plan may adopt a provision that permits employees or beneficiaries to elect on an individual basis whether the five-year rule in sec_401 a b ii year rule in sec_401 distributions b iii applies to of the code or the exception to the five- sec_1 a -1 of the proposed_regulations q a d-2a provides that only individuals may be designated beneficiaries for purposes of sec_401 who is not an individual such as the employee’s estate may not be sec_1 a -1 provides that beneficiaries of a designated_beneficiary however q a d-5 of a person a_trust ayy an employee's with respect to the trust's interest in benefit may be treated as designated beneficiaries if following requirements are met for the the trust ig valid under state law or would be but fact that there ig the trust ig irrevocable or the trust contains language to the effect it becomes irrevocable upon the death no corpus the of the employee the trust who are the beneficiaries of peneficiaries with respect to the trust's interest in the employee's benefit are identifiable from the trust instrument the documentation described in d-7 has been provided to the plan_administrator of this section of of b or the d-5 the iv and are in the ii4 above the date of all beneficiaries of sec_1 the requirements in paragraph a the proposed_regulations q a a -1 of in the case in which a_trust is named as p-6 provides that an employee_trust with respect to the trust’s interest in the employee's the beneficiary of benefit are treated as designated beneficiaries of employee under the plan for purposes of determining the distribution period under sec_401 a if satisfied as case of by the end of death of this section the ninth month beginning after the employee’s the proposed_regulations q a that the plan_administrator be of all trust beneficiaries as the trust document for of the documentation described in d-7 sec_1 provides the employee's death provided with either a list of the date of death or with a copy of the trust which is named as beneficiary of the employee’s date of death a -1 of an employee as sec_1 the proposed_regulations q a if more than in pertinent part a beneficiary with respect e-5 a provides one individual is designated as the applicable_date for determining the designated_beneficiary the designated peneficiary with the of to the designated_beneficiary shortest life expectancy will be for purposes of determining the distribution period for determining the designated_beneficiary under d-3 date or d-4 whichever is applicable the applicable_date a -1 of the plan as in general that the d-7 is sec_1 a -1 of the proposed_regulations q a a beneficiary’s entitlement to a prior e-5 e provides that if an employee’s benefit is contingent on the death of beneficiary such contingent beneficiary will not be considered a beneficiary for purposes of determining who is the designated_beneficiary with the shortest life expectancy under paragraph a sec_1_72-9 of the income_tax regulations provides tables used for determining life expectancies a -1 of the proposed_regulations qs as e-4 and e- of sec_1_72-9 must be provides that tables v and vi used to compute life expectancies for purposes of determining code sec_401 a minimum required distributions section in this case with respect to your first four ruling trust y which became irrevocable at the requests taxpayer a died having ownership of ira x and prior to attaining his code sec_401 required_beginning_date is the named beneficiary of ira x death of taxpayer a taxpayers c and d taxpayer a‘s children and their children are the trust y beneficiaries who are entitled to is the taxpayer c receive amounts distributed from ira x eldest beneficiary entitled to receive ira x distributions pursuant to the provisions of ira x receive distributions from ira x exception to the five-year rule a pursuant to sec_1 a -1 of the proposed_regulations q a c-3 a distributions from ira xk commenced of the calendar_year following the no later than december calendar_year of taxpayer a’s death over the life expectancy of taxpayer c in accordance with the found at code section an election was made to b iii thus with respect to ruling requests through - the service concludes as follows of sec_1 a -1 of the trust y satisfies the requirements of question and answer d-5 a proposed income_tax regulations so that taxpayer a's two children taxpayers c and d beneficiaries of trust y with respect to trust y's interest in ira x peneficiaries of ira x for purposes of determining the distribution period under sec_401 a b iii may be considered designated of the code the payout period elected with respect to distributions from ira x respect to distributions from ira x pursuant to is effective with h w aa of the proposed_regulations are and the time of taxpayer the beneficiaries of trust y's q a c-4 c taxpayer a‘ss children taxpayers cc and d their descendants living at a's death interest in ira x and are the sole individuals who life expectancies need to purposes of determining who i sec_401 a an effective election has been made for the distribution of measured by the life expectancy of taxpayer c the life expectancies of the shortest of taxpayers c and d and their descendants designated peneficiary of ira x benefits over a period be considered for the code section ira with respect to your fifth ruling_request revenue provides that the direct ira trustee to another ira distribution and c b ruling transfer of funds from one trustee does not constitute a payment or distribution to the participant and is not treated as rollover_contribution this conclusion would apply whether a bank trustee initiates or the the funds the revenue_ruling indicates that ira participant directs the transfer of in this case ira x interest remaining will be and the other holding taxpayer d's interest one or more ira sub-accounts one holding taxpayer c's such divided into two interest division will be accomplished by means of trustee-to-trustee transfers the with respect to your fifth ruling based on the above request we conclude as follows ira x benefit two sub-accounts one holding the payable to taxpayer c and the other holding the tra x benefit payable to taxpayer d up after poth the year of taxpayer a's death and the following year have passed without such setting up resulting in immediate distributions to either bank e or taxpayer s c and d may be set with respect to your sixth ruling_request as noted furthermore as noted distributions from ira x began over taxpayer c's previously taxpayer c receive distributions from ira x above expectancy no later than december following the calendar_year of taxpayer a's death the eldest beneficiary entitled to life the calendar_year of is ae thus with respect to your sixth ruling_request we conclude as follows for purposes of satisfying the minimum_required_distribution rules of code sec_401 a made applicable to iras pursuant to code sec_408 a distributions from the two sub-accounts containing the ira x benefits payable to taxpayers c and d and their descendants may be distributed based on the life expectancy of taxpayer c eldest beneficiary which life expectancy may be determined under the tables found at sec_1 of the income_tax regulations the this ruling assumes that ira x either has met or will meet the requirements of code sec_408 relevant thereto disclaimers referenced herein are valid under the laws of state w referenced herein met the requirements of code sec_2518 b finally it assumes that the disclaimers it also assumes that all of the at all times this ruling is directed solely to the taxpayer who requested it not be used or cited by others as precedent code sec_6110 provides that it may pursuant to a power_of_attorney on file with the service the original of this letter_ruling is being sent to your authorized representative sincerely yours fave flow chief employee_plans technical branch enclosures deleted copy of ruling letter form_437 w n
